Citation Nr: 9932202	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-32 665A	)	DATE
	)
	)


THE ISSUE

Whether the Board's decision in January 1958 denying service 
connection for a bilateral knee disorder was clearly and 
unmistakably erroneous.


REPRESENTATION

Moving Party Represented by:  J.M. Morton, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to 
September 1954.  

A September 1995 rating action determined that the veteran 
had not submitted new and material evidence to reopen a claim 
of entitlement to service connection for a bilateral knee 
disorder.  In the substantive appeal dated in November 1995, 
the veteran's representative raised the issue of clear and 
unmistakable error in the January 1958 Board of Veterans' 
Appeals (Board) decision that originally denied service 
connection.  The Board notes that Public Law No. 105-111, 111 
Stat. 2271 (1997), created a new section 7111 in title 38 of 
the United States Code, giving the Board authority to revise 
prior Board decisions on the grounds of clear and 
unmistakable error.  The Secretary of Veterans Affairs has 
issued regulations implementing this statutory authority.  
See 64 Fed. Reg. 2,134 (Jan. 13, 1999) (to be codified at 38 
C.F.R. § 20.609 (c)(4) and Part 20, Subpart O); 64 Fed. Reg. 
7,090 (Feb. 12, 1999) (to be codified at 38 C.F.R. § 20.1405 
(a)).  The issue regarding whether new and material evidence 
has been submitted to reopen a claim of service connection 
for a bilateral knee disorder will be reviewed in a separate 
decision.  


FINDING OF FACT

The January 1958 Board decision, which denied service 
connection for a bilateral knee disability, represented a 
reasonable application of the known facts to the law then in 
existence.


CONCLUSION OF LAW

The January 1958 Board decision was not clearly and 
unmistakably erroneous in denying service connection for a 
bilateral knee disability.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that the Board, in a January 1958 
decision, committed clear and unmistakable error in denying 
service connection for a bilateral knee disorder.  He states 
that he received an injury to the left knee when he was 15 
years of age.  However, at the time of his induction into 
military service, he was physically active and his knees were 
in adequate physical shape.  He claims that that there was 
miscommunication between him and the examiner at induction, 
and the described injury to the left knee was minor in 
nature.  Further, the veteran indicated that a pre-service 
injury to the left knee that was reported in the service 
records in which he was kicked by a horse was actually an 
injury to the left leg.  Furthermore, the veteran's 
representative points out that on induction into service, the 
veteran's entrance examination report only indicates that 
there was a prior injury to the left knee and that there is 
no evidence of a pre-service injury to the right knee.  In 
other words, he claims that the Board failed to consider the 
presumption of soundness as required by law and that this 
constitutes clear and unmistakable error.

The veteran is also claiming that there are missing clinical 
documents from his service medical records including his 
December 1, 1953, active duty entrance examination; the 
initial December 1953 dispensary records showing an inservice 
injury to the knees; and copies of the X-rays of his knees 
that were taken at that time.  The Board notes that the 
original Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Lexington, Kentucky, requested service 
records in October 1954 and based on those records denied 
service connection in a November 1954 rating decision.  His 
records were transferred to a different RO in Detroit, 
Michigan, in April 1955 prior to the January 1958 Board 
decision that denied service connection.  The claims file 
contains a letter from a member of Congress who attempted to 
retrieve records from the National Personnel Records Center 
(NPRC) in February 1996, however, the NPRC indicated that no 
other records were available.  When service medical records 
are incomplete, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule under 38 U.S.C.A. § 5107(b) (West 
1991) is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

Clear and unmistakable error is a very specific and rare kind 
of error. It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (1999).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made. If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (1999).

Examples of situations that are not clear and unmistakable 
error include: (1) A new medical diagnosis that "corrects" 
an earlier diagnosis considered in a Board decision; (2) The 
Secretary's failure to fulfill the duty to assist; (3) A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (1999).  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (1999).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1) 
(1999).

The evidence before the Board in 1958 included the veteran's 
service medical records, affidavits from several individuals 
who had known the veteran, medical records from the veteran's 
employer, and the transcript of a hearing conducted in August 
1957.  

The veteran's service medical records include an enlistment 
examination for the Army Reserves, dated in July 1953, which 
indicates, in relevant part, that he reported he had 
sustained a left knee injury 4 years previously while playing 
basketball, but had had no difficulty in the past 2 years.  
The clinical evaluation of the knees was then normal.

After a rather short period of active service, approximately 
2 weeks, the veteran manifested bilateral knee problems.  A 
note on December 16, 1953 refers to painful, swollen knees 
for 3 to 4 days.  A referral to the orthopedic clinic of the 
same date refers to pain in both knee joints with weakness 
when standing or walking for 3 to 4 days, with no past 
history of injury.  A report of medical examination dated 
December 17, 1953, contains a diagnosis of osteochondritis 
dissecans of the right knee.  A clinical abstract dated 
December 23, 1953, indicates that X-rays taken later that 
month revealed marked irregularity of the medial femoral 
condyle on the articular surface.  There was amophorous 
calcification at the distal end of the femur at the lateral 
aspect of the left knee.  An irregularity in the medial 
condyle of the femur on the right knee was considered to 
represent a process similar to that noted on the left knee.  
The diagnosis was osteochondritis dissecans of the right 
knee; it was considered as having existed prior to 
enlistment. 

A January 1954 hospital summary indicated that the veteran 
was admitted to the hospital for evaluation after a medical 
board recommended separation from service.  However, the 
veteran refused medical discharge because he did not feel 
that his injury existed prior to service entrance.  It was 
also noted that the veteran had not actually started training 
when the bilateral knee condition was discovered.  The 
veteran claimed that he had an active athletic lifestyle 
prior to service entry and denied an injury prior to service.  
The veteran also reported that a horse had kicked him six 
years previously, at which time he had received a laceration 
near the junction of the middle and upper third of the left 
tibia, while the remainder of the hoof contused the knee 
area.  He reported that he had first noted trouble with his 
knees "in K.P." when his knees became sore, swollen, and 
painful to stand on.  He was transferred for further 
orthopedic evaluation. 

In January 1954, the veteran underwent an arthrotomy of the 
left knee with removal of loose bodies and medial meniscus.  
In March 1954, he underwent arthrotomy and meniscectomy of 
the right knee.  In June 1954, he was again hospitalized.  
Upon transfer to another facility in early July 1954, it was 
noted that he was unable to walk without the aid of crutches.  
It was then reported that he had been released from the 
hospital in April, but had been unable to perform any duties 
because of extreme instability of the left knee and some 
moderate pain in the right knee.  Because of the persistent 
pain and disability in both knees, and because of his 
inability to even start basic training, it was recommended 
that he appear before a Physical Evaluation Board for 
disposition.

The proceedings of the Physical Evaluation board on August 
1954 listed a diagnosis of bilateral unstable knee with 
slight lateral bending on weight bearing.  At first, the 
approximate date of its origin was listed as January 1954; 
this was changed to existing prior to service.  It was 
considered to have been permanently aggravated by military 
duty.

Post-service evidence before the Board in 1958 included 
medical reports from the veteran's employer.  These records 
show that examination in January 1955 revealed good stability 
and adequate function of both knees.  In May 1956, he 
reported that he had struck his knees against a stock bin.  
Examination revealed a small loose body in the medial femoral 
condyle on the right side with osteochondritis dissecans.  
The records also contain several other later reports of 
various knee complaints. 

The veteran presented testimony at a personal hearing and 
submitted lay statements from friends who in essence 
indicated that the veteran did not have any knee problems 
prior to service, but that his knee problems became apparent 
subsequent to service discharge. 

In January 1958, the Board denied the veteran's claim for 
service connection for a bilateral knee disorder.  The Board 
stated that:

The surgery in service was remedial in 
nature and was accorded for the 
correction of the preexisting condition 
and the usual effects thereof will not be 
service connected unless the condition 
was otherwise aggravated by service.  The 
official records do not disclose any 
pertinent injury to the veteran's knees 
prior to his initial hospitalization 
during service.  Examination for 
employment by the Ford Motor Company in 
January 1955 revealed good stability of 
both knees with adequate function.  From 
a review of the entire evidence of 
record, including lay testimony, it is 
the decision of the Board that the 
evidence does not establish an increase 
in severity or aggravation of the 
preexisting osteochondritis, both knees, 
during the veteran's active military 
service.  

The regulations in effect at the time of the Board's decision 
include the following:

[E]very person employed in active service 
shall be taken to have been in sound 
condition when examined, accepted and 
enrolled for service except as to 
defects, infirmities or disorders noted 
at time of the examination, acceptance 
and enrollment or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed prior to 
acceptance and enrollment and was not 
aggravated by such service.  Relative to 
notation at enlistment, only those 
defects, infirmities and disorders 
recorded at the time of examination are 
to be considered as noted.  History of 
the preservice existence of defects, 
infirmities or disorders recorded at the 
time of examination for acceptance and 
enrollment does not constitute a notation 
of such conditions but will be considered 
together with all other material evidence 
in determinations at to the inception of 
such defects, infirmities or disorders.  
R&PR 1063(B).

"Clear and unmistakable" means obvious 
or manifest.  Accordingly, evidence which 
makes it obvious or manifest, that the 
injury or disease under consideration 
exited prior to acceptance and enrollment 
for service will satisfy the requirements 
of the statute.  The requirement of the 
law is that claims to which the above 
cited presumptions apply be denied only 
on the basis of evidence which clearly 
and unmistakably demonstrates that the 
disease did not originate in service, or, 
in increased in service, was not 
aggravated thereby. R&PR 1063(D).

Determinations concerning the inception 
of injury or disease not noted at 
enlistment ... should not be based on 
medical judgment alone as distinguished 
from accepted medical principles or on 
history alone without regard to clinical 
factors pertinent to the basic character, 
origin and development of such injury or 
disease.  Adjudicative action under this 
regulation should be based on a thorough 
analysis of the entire evidentiary 
showing in the individual case and a 
careful correlation of all material facts 
with due regard to accepted medical 
principles pertaining to the history, 
manifestations, clinical course and 
character of such injury or disease.  
History conforming to accepted medical 
principles pertaining to such injury or 
disease should be given due consideration 
in conjunction with basic clinical data 
concerning the manifestation, development 
and nature of such injury or disease, and 
accorded probative value consistent with 
accepted medical and evidentiary 
principles in relation to other competent 
evidence in each case.  All material 
evidence relating to the incurrence, 
symptoms and course of the injury or 
disease, including official and other 
records made prior to, during or 
subsequent to service, together with all 
other lay and medical evidence concerning 
the inception, development and 
manifestations of such injury or disease, 
should be taken into full account subject 
to the limitations contained in section 
105, Public No. 346, 78th Congress.  R&PR 
1063(E).  

There are certain medical principles so 
well and universally recognized as 
definitely to constitute fact, and when 
in accordance with these principles 
existence prior to entrance into service 
is established, no further additional or 
confirmatory facts are necessary.  For 
example, with notation or discovery, 
during service, of residual conditions ... 
with no evidence of the pertinent 
antecedent active injury or disease 
during service, the established facts are 
so convincing as to impel the conclusion 
that the residual condition existed prior 
to entrance into active service, without 
further proof of this fact.  Similarly, 
manifestations of lesions or symptoms of 
chronic disease from date of enlistment, 
or so close to that date that the disease 
could not have originated in so short a 
period, will be accepted as clear and 
unmistakable proof that the disease 
existed prior to entrance into active 
service.  ... R&PR 1603(F).  

[I]njury or disease, apart from 
misconduct disease, noted prior to 
service or shown by clear and 
unmistakable evidence, including medical 
facts and principles, to have had 
inception prior to enlistment will be 
conceded to have been aggravated which 
such disability underwent an increase in 
severity during service unless such 
increase in severity is shown by clear 
and unmistakable evidence, including 
medical facts and principles, to have 
been due to the natural progress of the 
disease.  Aggravation of a disaiblity 
noted prior to service or when by clear 
and unmistakable evidence, including 
medical facts and principles, to have had 
inception prior to enlistment may not be 
conceded where the disability underwent 
no increase in severity during service on 
the basis of all the evidence of record 
pertaining to the manifestations of such 
disability prior to, during, and 
subsequent to service. ... Recurrences, 
acute episodes, symptomatic fluctuations, 
descriptive variations and diagnostic 
evaluations of a preservice injury or 
disease during service or at the time of 
discharge are not to be construed as 
establishing increase of disability in 
the absence of sudden pathological 
development or advancement of the basic 
chronic pathology during active service 
such as to establish increase of pre-
existing disaiblity during service.  The 
usual effects of medical and surgical 
treatment in service, having the effect 
of ameliorating disease or other 
conditions incurred before enlistment, 
including post-operative scars, absent or 
poorly functioning parts or organs, will 
not be considered service-connected 
unless the disease or injury is service-
connected, i.e., aggravated by service 
otherwise than by the usual effects of 
treatment. ... R&PR 1063(I).  

Having considered the evidence and the relevant laws, the 
Board finds that the January 1958 Board decision did not 
contain CUE.  The record indicates that the veteran's 
bilateral knee problem became evidence shortly after his 
entry into active military service and was characterized by 
medical personnel from the beginning as pre-existing military 
service.  The only contrary opinion was the notation in the 
August report, which was later changed to reflect that the 
disability had existed prior to military service.  These 
medical reports and opinions could be used by the Board to 
rebut the presumption of soundness.  Because the service 
medical records show the knee problems shortly after entry 
into active duty and refer almost consistently to a 
preexisting bilateral knee disorder, the determination that a 
bilateral knee disorder pre-existed service is supported by 
the evidence then of record.  That is, the existing evidence 
provided support for the determination that there existed 
clear and unmistakable evidence to rebut the presumption of 
soundness on induction.

Concerning whether the facts were correct as to the absence 
of aggravation of the pre-existing bilateral knee disorder, 
the Board notes that the August 1954 Physical Evaluation 
Board did characterize the disorder as permanently 
aggravated; however, the earliest post-service records, which 
are from the veteran's employer, describe the knees in 
January 1955 as having good stability and adequate function.  
Although there are many later references to various knee 
problems in the Ford Motor Company records, they follow the 
notation in May 1956 that the veteran had struck his knees on 
a stock bin.  Moreover, neither the service medical records 
not the veteran's testimony refer to in-service knee injury.  
Rather, the knee problem became apparent during "K.P." and 
before the veteran had even begun his training.  Thus, there 
was a basis in the record for the Board's conclusion that the 
pre-existing bilateral knee disorder had not been aggravated 
during military service.  This is also consistent with the 
regulations then in effect, which specifically precluded 
service-connection for the usual effects of medical and 
surgical treatment unless the disease or injury was service-
connected, that is, aggravated by service otherwise than by 
the usual effects of treatment.  The Board finds that it is 
reasonable to conclude that there was no aggravation of the 
preexisting disability.  This being so, the denial of service 
connection on the basis of aggravation, or, for that matter, 
on the basis of incurrence, cannot be said to have involved 
undebatable error.

The Board finds that the Board's decision denying service 
connection for the bilateral knee disorder represented proper 
application of the facts then be for the Board to the law 
then in existence.  The allegation of failure to follow 
applicable regulations is not supported by close review of 
the record, and, further, it is neither claimed, nor shown, 
that the alleged failure to follow an applicable regulation 
changed the outcome.

The basic argument advanced concerning CUE has much to do 
with the weight given to the evidence, in particular, the 
notation of only a left knee basketball injury, years 
earlier, at the time of the July 1953 examination.  As noted 
above, a disagreement with how the facts were weighed or 
evaluated does not constitute CUE.  38 C.F.R. 
§ 20.1403(d)(3).  


ORDER

The claim that CUE existed in the January 1958 Board decision 
that denied service connection for a bilateral knee disorder, 
is denied.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals


 


